DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
	Inventor’s election, with traverse, of piperonylic acid as the species elected to begin prosecution is acknowledged.  
	Inventor argues that the instant species piperonylic acid; 3,4-methylenedioxycinnamic acid; piperic acid; 4-iodobenzoic acid; 4-trifluoromethylbenzoic acid; 4-propynyloxybenzoic acid; 4-propynyloxymethylbenzoic acid; 3-propynyloxybenzoic acid; 3-(4-pyridyl)acrylic acid; and 2-hydroxy-1-napthocic acid all share a common structural feature.  That is inventor argues that the restriction should only distinguish between this set of compounds and piperine and 3,4-methylenedioxyphenylacetic acid.  
	However, as noted in the previous election/restriction requirement, the instant chemical compounds, utilized in the instant methods, coatings and sprays, are not regarded as being of a similar nature because they do not all share a common structure, and the alternatives do not all belong to a recognized class of chemical compounds (i.e. all classified in the same group and subgroup of the current Cooperative Patent Classification (CPC) scheme).  The instant compounds remain a disparate set of structurally and chemically unrelated compounds.  
	Furthermore, as noted in the previous election/restriction requirement, at least with respect to the first listed compound, piperonylic acid (the elected species), even if it is argued that the instant set of compounds represent a related set of compounds because they all share a common anti-nematode/oomycete/bacteria/fungal activity, the anti-fungal activity for the treatment of plant material, for instance, is already known in the prior art for piperonylic acid as evidenced by Journal of Agriculture and Food Chemistry (2014), 62, pp. 4905-4910 (prior art of record, abstract).  That is, the common property of the instant set of compounds does not distinguish over the prior art.  
	The election/restriction requirement was proper for reasons of record and was made merely in order to facilitate the reasonably complete and thorough search to which inventor is entitled.  The election/restriction requirement is hereby made FINAL.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, the claim recites the broad recitation “…the bacteria are phytopathogenic bacteria…”, and the claim also recites “…in particular (emphasis added) a genus selected from the group consisting of: Pseudomonas, Ralstonia, (etc.)…” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, the claim recites the broad recitation “…the oomycete is a phytopathogen…”, and the claim also recites “…in particular (emphasis added) belonging to the genus genera Pythium or Phytophtora…” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The meaning of the limitation “…wherein the compound is isolated…” is unclear.  Does this mean that the compound is utilized in the method of claim 1 without being a component of a composition?  That is, that the compound itself is simply applied to the plant or plant part, or to the soil, substrate or water surrounding the plant?  
	Clarification is in order.  

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, the claim recites the broad recitation “…a plant (micro) nutrient…”.  However, this limitation is essentially a recitation of a narrow range or limitation - a micro plant nutrient - that falls within a broad range or limitation - a plant nutrient.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  That is, is the term within parentheses a required feature or the plant nutrient, or not?
Clarification is in order.
A similar analysis holds for the limitation “…an (inert) substratum…” in the claim.  
	Clarification is also in order.  

Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitation with respect to a composition in the claims.  Claim 1, the claim from which claims 11-14 all immediately depend, does not teach “…the compound or composition…” (claims 11-13) or “…the composition…” (claim 14), but, instead, teaches simply a compound.  
Clarification is in order.  

Markush Search
All claims have been examined with respect to formal matters.
The elected species has been searched but is not deemed free of the prior art.  
All claimed but as yet unexamined subject matter is hereby withdrawn from consideration, for purposes of this Office Action, as being drawn to non-elected subject matter.  This subject matter will be rejoined as appropriate as the Markush examination progresses.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 9-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by CN 104016960A whose English machine translation has also been relied upon for purposes of this Office Action.  
The reference teaches a method for controlling plant diseases by applying a composition of compounds of formula I to a plant by, for example, spraying a crop (i.e. spraying the plant foliage), applying to the plant root, the soil or the like (translation page 7, text line 29; page 11, Examples 3 and 4).  In a preferred embodiment, the plant diseases are bacteria, fungi and viruses (translation page 3, text line 22).  Pseudomanas sp., Botrytis sp., Fusarium sp. and Rhizoctonia sp. are explicitly taught (translation page 3, text line 23; patent page 12/13, Table headings).  Piperonylic acid and its esters are explicitly taught (patent page 1/2, claim 4, diagram; page 2/13, [0019], diagram; page 3/13, [0032], diagram; page 5/13, [0058], diagram; page 9/13, [0105] and [0109], diagrams; page 10/13, [0112], [0115] and [0118], diagrams; and page 12/13, compounds P-5, P-6 and P-7).  The compound may be applied as the isolated compound or as a component of a composition (translation page 4, text line 12).  The composition may comprise agrochemically acceptable liquid carriers or solid supports (translation page 6, penultimate text line; page 7, text line 1, text line 6).  The composition may also comprise surfactants, adjuvants, stabilizers and other insecticides, nematicides, acaricides, fungicides, herbicides, plant growth regulators, synergists, fertilizers, soil conditioners and or animal feeds (translation page 7, text lines 14, 17, 21 and 25).  The composition is applied two or more times (translation page 11, Example 3).  
The foliar spray of claim 16 is included in this rejection because such a spray is intrinsic to the “spraying a crop” of the cited art.  
The method of manufacture of an agrochemical composition of claim 17 is included in this rejection because the formulation of the prior art piperonylic acid with at least one agrochemical auxiliary agent is intrinsic to the formulation utilized in the method of use of the cited art.  (Auxiliary agents are defined in the instant specification as, for instance, aqueous or organic solvents, buffering agents, acidifiers, surfactants, wetting agents, spreading agents, tackifiers, stickers, carriers, fillers, etc. (specification page 29, line 6).)  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CN 104016960A whose English machine translation has also been relied upon for purposes of this Office Action.  
Inventor teaches a method for controlling and/or treating nematode, oomycete, bacterial and/or fungal infections in plants comprising applying an effective amount to a plant or plant part, or the soil, substrate or water surrounding the plant of inter alia piperonylic acid or a stereoisomer, tautomer, hydrate, salt, ester and/or solvate thereof wherein the compound is in a concentration of 0.1-1000 µM.  
CN 104016960A has been essentially outlined above.  The reference further teaches that the composition may contain 0.01-95% by weight of the compound of formula I (translation page 6, text line 32).  The reference also teaches that the appropriate application amount and concentration will depend upon the type of preparation (i.e. formulation), the number of times of administration, the place and method of administration, the specific pathogen, the degree of damage and the like (page 7, text line 32).  
Inventor distinguishes over the prior art in that a wide range of concentrations is taught.  The cited art teaches a wide range of weight percentages as the active ingredient measure of concentration.  Note, however, that the prior art makes clear that that the appropriate application amount and concentration will depend upon the type of preparation (i.e. formulation), the number of times of administration, the place and method of administration, the specific pathogen, the degree of damage and the like.  That is, the prior art expects that one of ordinary skill would understand that determination of the appropriate concentration of the active ingredient in the formulation would be based upon the intended application parameters of the composition and so choose the concentration accordingly, and with a reasonable expectation of success.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        10/22/2022